Exhibit 10.10 MERCHANDISING LICENSE AGREEMENT 1. DATED: As of June 12, 2009. 2. LICENSOR: PARAMOUNT LICENSING INC. (“PLI”) 5555 Melrose Avenue Los Angeles, California 90038 LICENSEE: HARBREW IMPORTS, LTD. (“Licensee”) 1174 Route 109 Lindenhurst, NY 11757 Telephone: 631-991-3174 Attention: Mr. Richard DeCicco 3. PROPERTY: The theatrical motion picture entitled “THE GODFATHER” (the “Picture”). 4. LICENSED ARTICLE(S): Italian organic Vodka and Scotch whiskey, sold in bottles. 5. TERRITORY: United States. 6. TERM: Begins upon execution hereof by Licensee and PLI and ends June 30, 2014, unless sooner terminated as provided in Schedule “I” hereto. Provided that (a) Licensee is not in breach of any terms of this Agreement; (b) PLI has received by December 30, 2013 an amount equal to or greater than One Million United States Dollars (US$1,000,000.00) in royalties earned and paid from the actual sale of the Licensed Articles; (c) PLI receives, no later than May 31, 2014, written notice from Licensee of Licensee’s desire to extend the Term, together with payment of Six Hundred Twenty Five Thousand United States Dollars (US$625,000.00) as an additional advance payment against royalties, which additional advance shall be the first installment of an additional guarantee of Two Million Five Hundred Thousand United States Dollars (US$2,500,000.00) (the “Additional Guarantee”) due in connection with extending the Term; and (d) Licensee and PLI have agreed upon a payment schedule for the remainder of the Additional Guarantee no later than May 31, 2014; then the Term shall be extended until June 30, 2019, unless sooner terminated as provided in Schedule “I” attached hereto, subject to the terms of this Agreement. For the avoidance of doubt, the Additional Guarantee may not be cross-credited against any other payments which have already been paid or become due, and shall be recoupable solely from royalties earned from sales of the Licensed Articles which occur during the period from July 1, 2014 through June 30, 2019. 7. LICENSES GRANTED: In consideration of the payments set forth below, and of and subject to the covenants, undertakings and agreements by Licensee in this Agreement, PLI hereby grants to Licensee the non-exclusive license (except as specified below) to use the Property only in connection with the Licensed Articles (per Paragraph 4 above), in the Channels of Distribution (per Paragraph 12 below), in the Territory (per Paragraph 5 above), and during the Term (per Paragraph 6 above). Notwithstanding anything to the contrary herein, it is agreed that, provided Licensee has manufactured, distributed and commenced the marketing and sale of a substantial number of items of the Licensed Articles not later than the Marketing Date set forth below, then: (a) PLI will not authorize third parties to distribute and sell vodka based on the Picture in the Territory until August 31, 2011, subject to the terms of this Agreement; and Harbrew Imports, Ltd. / 280162 Page 1 of 3 (b) provided PLI has received by August 31, 2011 an amount equal to or greater than Two Hundred Fifty Thousand United States Dollars (US$250,000.00) in royalties earned from the actual sale of the Licensed Articles, then PLI will not authorize third parties to distribute and sell vodka based on the Picture in the Territory until August 31, 2012. Except as specified in the immediately preceding sentence, nothing in this Agreement shall be construed to prevent or restrict PLI’s or its affiliates’ rights to exploit or enter into agreements with third parties for the exploitation of rights the same as or similar to the rights licensed to Licensee hereinabove. 8. PAYMENT: a. Advance: Sixty Thousand United States Dollars (US$60,000.00) payable upon execution hereof, and PLI’s receipt of which shall be a condition precedent to the effectiveness of this Agreement. b. Royalty Rate: Five percent (5%). c. Guarantee: Four Hundred Thousand United States Dollars (US$400,000.00), due and payable as follows: (i) Sixty Thousand United States Dollars (US$60,000.00), payable as the Advance; (ii) One Hundred Thousand United States Dollars (US$100,000.00), due on or before November 1, 2010; (iii) One Hundred Thousand United States Dollars (US$100,000.00), due on or before November 1, 2011; and (iv) One Hundred Forty Thousand United States Dollars (US$140,000.00), due on or before November 1, 2012. 9. MARKETING DATE(S): August 31, 2009. PLACE OF MANUFACTURE: Italy (for the Vodka) and Scotland (for the Scotch whiskey). APPROVALS: All Licensed Articles and any related packaging and advertising must be approved by PLI in writing before distribution or sale by Licensee. Such approvals or disapprovals are within PLI’s sole discretion, and any submission not approved in writing is deemed disapproved. CHANNELS OF DISTRIBUTION: Notwithstanding anything to the contrary in Paragraphs 3 and 4.c. of Schedule “I” attached hereto, the Licensed Articles may be sold to distributors and wholesalers, and shall be distributed and made available for sale solely through the following Channels of Distribution: airport and duty-free stores, bars and taverns, club stores, grocery stores, restaurants, and specialty stores. ADDITIONAL TERMS: (a) The balance of the terms shall be PLI’s Schedule “I”, attached hereto and incorporated herein by this reference. (b) Warrants: In addition to all payments due to PLI from Licensee hereunder, Licensee shall grant PLI (or an affiliate designated by PLI) the following warrants (“Warrants”) to acquire shares of Licensee’s common stock (or the common stock of any successor entity to Licensee by merger or consolidation or otherwise, as set forth in Exhibit “C” hereto): i. a warrant (the “First Warrant”) with an exercise price of One Million Dollars ($1,000,000.00), at One Dollar ($1.00) per share, for One Million (1,000,000) shares; and ii. a warrant (the “Second Warrant”) with an exercise price of Two Million Dollars ($2,000,000.00), at One Dollar and Fifty Cents ($1.50) per share, for One Million Three Hundred Thirty-Three Thousand and Three Hundred Thirty-Four (1,333,334) shares. In the event PLI exercises the Second Warrant, it agrees that it shall exercise no fewer than Three Hundred Thirty-Three Thousand Three Hundred Thirty Three (333,333) shares. Harbrew Imports, Ltd. / 280162 Page 2 of 3 The Warrants shall be issued together within thirty (30) days following the execution of this Agreement, and shall each vest over a five (5) year period, with the first one-fifth (1/5) vesting on the date of issue, and the remaining four-fifths (4/5) vesting in four (4) equal installments on the first, second, third and fourth anniversary dates of the execution of this Agreement. Licensee shall grant PLI (or its affiliated designee) the Warrants as set forth herein under such terms as shall be set forth in one or more separate agreements containing reasonable and customary provisions, including, without limitation, anti-dilution protections and registration rights, to be evidenced in a form as attached hereto as Exhibit “C” and incorporated herein as reference (the “Warrant Agreement”), With respect to the anti-dilution provisions specifically, the Warrant Agreement shall provide for adjustments of the First and Second Warrant shares and/or exercise price in connection with stock dividends, stock splits, reverse stock splits, reclassification of shares, combinations or mergers. The First Warrant and Second Warrant shall each expire five (5) years from the date of issue. For the avoidance of doubt, PLI shall be under no obligation to exercise either Warrant. (c) Samples: In line1 of Paragraph 7.f.of Schedule “I”, the words “fifty (50) samples” shall be deleted and replaced with “six (6) cases”. (d) Warrantees and Indemnification: The following shall be added at the end of Section 9.a. of Schedule “I”: “Licensee further represents and warrants that (a) the Licensed Articles shall meet the highest quality of beverage industry standards in the Territory, and shall be in full conformity with all applicable laws, standards, regulations, and guidelines relating to health, product safety, labeling, and the importation, manufacture, production, distribution, and advertising of alcoholic beverages, including without limitation those of the United States Food and Drug Administration and all applicable federal, state, and local laws; and (b) Licensee has obtained all necessary approval(s) and certification(s) throughout the Territory for the importation, manufacture, production, distribution, and advertising of the Licensed Articles. In addition, Licensee represents and warrants that the Licensed Articles shall not be marketed for sale to minors.” (e) Paragraph 12.d. of Schedule “I” shall be deleted in its entirety. ACCEPTED AND AGREED TO: HARBREW IMPORTS, LTD. (“Licensee”) PARAMOUNT LICENSING INC. (“PLI”) By: /s/ Richard John DeCicco By: /s/ N. Becker Print Name: Richard John DeCicco Print Name: N. Becker Title: President/CEO Title: SVP Contract No. 280162 Harbrew Imports, Ltd. / 280162 Page 3 of 3 SCHEDULE “I” ADDITIONAL TERMS AND CONDITIONS 1.PROPERTY: As used herein andin the Agreement to which this Schedule “I” is attached, the term “Property” shall mean the characters, characterizations, designs and or visual representations as they appear in the theatrical motion picture (for convenience, hereinafter “Picture”) or other material specified in Paragraph 3 of the Agreement to which this Schedule “I” is attached including the names and likenesses (in character) of only those performers approved in writing by PLI but not including any footage (film, tape, disc or other medium), outtakes, music, effect track, voice track, or sound track of such picture. This Agreement applies to the Picture only and not to any sequels, prequels, remakes, or any other production or work based on, derived from or inspired by the Picture. 2.LICENSE: Subject to the terms of this Agreement, including the covenants, undertakings, and agreements made by Licensee herein. PLI hereby grants to Licensee and Licensee hereby accepts the nonexclusive license and privilege to manufacture the designated Licensed Articles based upon the Property, and to distribute, offer for sale, sell, advertise and promote them in the Territory in the Channels of Distribution, during the Term. The license granted herein includes the non-exclusive license to use, in the Territory and for the Term, the title of the Picture or Property and the approved trade and service marks and names and the approved logos and art work, if any, embodying them (Collectively the “Trademarks”). Licensee’s rights are subject to the “Reserved Rights” specified in Paragraph 3 below. Nothing herein shall affect or limit the unrestricted rights of Paramount Pictures Corporation (“PPC”) or its designees to distribute or exhibit the Picture or Property, in whole or in part by any means or in any media. 3.RESERVED RIGHTS: The license granted herein does not include any right, title or interest in or to the Property or the Picture, nor to any copyrights, patents, and/or trademarks therein or associated therewith. All rights not specifically licensed to Licensee herein are reserved to PLI and PPC without restriction. Without limiting the foregoing, PLI reserves unto itself and/or its designees the right to manufacture, distribute, offer for sale, sell, advertise, promote, display and otherwise exploit articles similar and/or identical to the Licensed Articles for use in connection with Property or Picture related marketing, Promotion, or similar activities, premium sales and/or give-aways, promotional give-aways, in-theater sales and sales outlets immediately adjacent to motion picture theaters, sales at or adjacent to theme parks, amusement parks, entertainment centersor other amusement attractions. and/or sales in or in connection with facilities owned, operated and/or controlled by PLI, PPC and their parent affiliated and/or subsidiary companies. Licensee is expressly prohibited from making use of, or reference to the Property in connection with any online activities, except for online advertising of the Licensed Articles. Licensee agrees to furnish to PLI at its best wholesale distributor price any number of Licensed Articles ordered by PLI for sale in connection with any of the foregoing reserved activities. 4. MANUFACTURING AND DISTRIBUTION OBLIGATIONS/MARKETING DATE: a. Licensee shall manufacture, distribute and commence the marketing of a substantial number of items of theLicensed Articles not later than the Marketing Date set forth in this Agreement. If Licensee fails to meet or demonstrates an inability to meet the Marketing Date for any Licensed Article. PLI may terminate the license granted to Licensee with respect to such Licensed Article on ten (10) business days prior written notice, provided Licensee shall not have commenced distribution of commercially reasonable quantities of such Licensed Article within such period. If, subsequent to the commencement of marketing and distribution of any Licensed Article. Licensee fails to actively continue the marketing and distribution of commercially reasonable quantities of said Licensed Article in any country of or substantial portion of the Territory. PLI may terminate the license granted to Licensee with respect to that particular country or portion of the Territory on ten (10) business days prior written notice, provided Licensee shall not have recommenced distribution of commercially reasonable quantities of such Licensed Article within such country or portion of the Territory within such period. Termination of this Agreement, or any portion thereof, by PLI pursuant to this subparagraph 4.a, shall in no way reduce, proportionally or otherwise, the Guarantee required to be paid to PLI hereunder. Failure by Licensee to meet the Marketing Date or actively market and distribute Licensed Articles shall be deemed a material breach of this Agreement. Licensee shall be solely responsible for, and shall pay, any and all sums relating to the development, production, manufacture, distribution, and promotion of the Licensed Articles. b.Licensee acknowledges that PLI is entering into this Agreement not only in consideration of the payments to be made by Licensee, but also in consideration of the promotional value to it, to the Property and to the Picture of the widespread distribution, sale, advertising and promotion of the Licensed Articles. Accordingly, Licensee shall seek to procure the greatest volume of sales of the Licensed Articles consistent with high quality and shall make and maintain timely and adequate arrangements for their manufacture, distribution, sale, advertising and promotion. c.Licensee shall distribute and sell the Licensed Articles outright at a competitive price, and not on approval, consignment, sale-or-return, or any similar basis, and further, only to jobbers, wholesalers, and retailers for distribution and sale to retail stores and merchants; but not for publicity or promotional tie-in purposes, or any other means of distributing, marketing or merchandising reserved to PLI under Paragraph 3 above. 5.PAYMENT: All payments (including, without limitations, advances, royalties, and guarantees) required to be made by Licensee shall be made to PLI. The Advance is non-returnable and is to be applied against royalties payable hereunder, and the royalties shall be applicable to the Guarantee. The Royalty Rate shall be applied to Licensee’s “Net Wholesale Price” of each Licensed Article. For purposes hereof. “Net Wholesale Price” means any and all gross sales of Licensed Articles by Licensee or any of its affiliated, associated or subsidiary companies, without any deductions whatsoever (including, without limitation, uncollectible accounts, manufacturing, distribution, advertising, marketing or promotion costs and cash, trade or other discounts). except for actual returns not exceeding three percent (3%) of gross sales. Credit against sales will be allowed only for actual returns, and no credit will be allowed against salesbased on an actual or reserve system. The foregoing royalty will be payable on all Licensed Article(s) distributed by Licensee, including Licensed Articles(s) not billed, except for a reasonable number of samples which may be given away in the normal course of business, not to exceed five percent (5%) of Licensee’s total production. The Guarantee is payable, to the extent not then already paid to PLI as an Advance or Royalty no later than three (3) months prior to the expiration of the Term or earlier termination of this Agreement. 6.ACCOUNTING AND AUDIT: Licensee shall render accounting statements that include the “Project Number” given to Licensee in writing by PLI, if any, which has been assigned to each SKU of the Licensed Articles (in the form of Exhibit “A” attached hereto) to PLIon a quarterly (calendar year) basis within thirty (30) days of the end of each quarter, whether or not any payment is shown to be due to PLI thereunder, and remit payments due PLI along with such statements, as follows: via regular mail to Paramount Licensing Inc., P.O. Box 100590, Pasadena. CA 91189-0590 with copies to MANAGER ROYALTY ACCOUNTING. Paramount Licensing Inc., 5555 Melrose Avenue, Hart Bldg., Los Angeles, California 90038. If the Territory covers more than one country, accounting statements shall be separated on a country-by-country basis. All payments shall be made without set-off of any amount or nature whatsoever whether based upon any claimed debt or liability of PLI to Licensee. Sums not paid when due shall bear interest at the greater of the rate of ten percent (10%) per annum or the prime interest rate of Chase Manhattan Bank plus two percent (2%). without prejudice to any other rights of PLI in connection therewith. The receipt and deposit of monies by PLIshall not prevent or limit PLI’s right to contest the accuracy and/or correctness of any statement in respect of such monies. Licensee shall keep accurate books of account and records covering all transactions relating to this Agreement and shall retain such documents in its possession or under its control relating to this Agreement, at Licensee’s principal place of business for not less than two (2) years after the expiration of the Term or earlier termination of the Agreement and shall allow PLI and its representatives, upon prior written notice, to audit said books of account and records and to make copies thereof at PLI’s expense. If any such audit reveals Royalties due to PLI exceeding five percent (5%) of the Royalties paid to PLI for the period covered by such audits, all auditing fees, costs and expenses shall be borne by Licensee, plus interest on the amount due, computed from the first due date of the applicable accounting period in which such Royalties were found to have been unpaid. If any such audit reveals Royalty payments due to PLI in excess of twenty percent (20%) of the Royalties paid to PLI for the period covered by such audit, then, in addition to any and all other rights, legal and/or equitable of PLI, PLI shall have the right to immediately terminate the Term upon notice to Licensee. Page 1 of 5 SCHEDULE “I” ADDITIONAL TERMS AND CONDITIONS 7. APPROVALS/ARTWORK/SAMPLES: a.The quality of the Licensed Articles and all packaging, bang-tags,labels, press releases, advertising, promotional, display and any other material prepared in connection with the Licensed Articles (collectively, “Packaging and Promotional Material”) shall be of a high standard, no less than the best quality of similar material presently manufactured, distributed, sold and/or used by Licensee in the Territory. Additionally, the Licensed Articles and Packaging and Promotional Material shall be safe for use by consumers and shall comply and be in full conformity with all applicable governmental rules, laws, guidelines, codes,and regulations and Licensee shall follow reasonable and proper testing procedures in connection therewith. The Licensed Articles shall be manufactured, distributed, sold, and advertised in accordance with the provisions of Paragraph 9.a. of this Schedule “I” and with all applicable laws and regulations and in a manner that will not reflect adversely upon PLI, and will notinfringe upon or violate any rights of any third parties. In the event that the Licensed Articles pose a safely threat to consumers, or are the subject of a claim or inquiry by any person, agency, or commission because of quality and/or safely concerns, and/or labeling or are the subject of negative publicity due to poor quality and/or safely of the Licensed Articles. Licensee shall, upon PLI’s request, immediately recall such Licensed Articles from the marketplace, and take any other measures PLI may reasonably demand. Licensee’s agreements with manufactures for the production of the Licensed Articles shall be fully consistent with the terms of this Agreement, including without limitation Paragraph 9.a. of this Schedule “I”. b.PLI shall have a right of absolute prior written approval in its sole discretion of the Licensed Articles and all Packaging and Promotional Material at all stages of the development, manufacture, and application thereof for each individual item (regardless of whether a similar or related item may previously have been approved), and prior to any use thereof by or on behalf of Licensee as more fully set forth in Exhibit “B” hereto. Any acts by Licensee contrary to the terms of this Paragraph shall be deemed a material breach of this Agreement. c.Licensee shall submit in a timely manner for PLI’s approval all Licensed Articles and all Packaging and Promotional Material, to be safely identified by the Project Number, to PRODUCT DEVELOPMENT MANAGER. Paramount Licensing Inc 5555 Melrose Avenue Los Angeles, California 90038. All submissions shall be made prior to any use thereof, or public disclosure thereof by or on behalf of Licensee. Any submission not approved in writing by PLI within fourteen (14) days shall be deemed disapproved (see Exhibit “B” (Approval Guidelines) which is attached hereto and made a part hereof). d.PLI shall furnish to Licensee, at Licensee’s costs, such artwork as may be reasonably necessary solely for the manufacture, advertising and promotion of the Licensed Articles, subject to availability (“Artwork”): all such Artwork shall be and remain the property of PLI, notwithstanding its creation or modification by Licensee, and shall be returned to PLI after its use by Licensee. e.Licensee shall allow PLI or its designee to enter Licensee’s premises and all manufacturing facilities during regular business hours, upon reasonable prior written notice, for the purpose of inspecting the Licensed Articles. Packaging and Promotional Material and the facilities in which they are manufactured and packaged. In the event that the quality standards hereinabove referred to are not met Licensee shall, upon written notice from PLI, discontinue the manufacture and distribution of such Licensed Articles and/or the Packaging and Promotional Material related thereto unless Licensee shall have remedied such failure of quality to PLI’s satisfaction within ten (10) business days after Licensee’s receipt of notice thereof: failure to effect such remedial measures shall entitle PLI to terminate this Agreement upon notice to Licensee. f.Licensee shall furnish to PLI at no charge fifty (50) samples of each Licensed Article at the commencement of distribution thereof. Upon PLI’s request. Licensee shall furnish additional samples at cost such samples not to be resold by PLI. g.Licensee shall furnish to PLI at Licensee’s expense a camera ready slide or digital image file of Licensee’s logo, pre-approved by Licensee, along with photographs of the Licensed Articles and high-resolution digital image files of all artwork and designs used thereupon, for use in PLI’s trade advertising of its licensing program in respect of the Property, and licensed articles produced in connection therewith, and PLI’s exploitation of Reserved Rights under Paragraph 3 hereof. 8. GOODWILL, PATENTS, TRADEMARKS AND COPYRIGHT: a.Licensee recognizes and acknowledges that: (i) the title of the Property and/or the Picture (and, if the Picture is a sequel to a prior work, or if there are now or are later developed sequels to the pictures, the titles of such prior work and of such sequels) and the logos and/or artwork (including artwork developed for advertising and promotional use) embodying such title or titles are trademarks and copyrights of PLI or its designee, whether or not registered as such; (ii) the good will associated with the Property and the Trademarks inures solely and exclusively to PLI or its designee; and (iii) the Property and the Trademarks have acquired, and will continue indefinitely to have and toacquire, a secondary meaning in the minds of the public. b.Licensee shall not acquire any rights in the Property and/or Trademarks as a result of Licensee’s use thereof, and all use byLicenseeshall inure to PLI’s or its designee’s benefit. Licensee shall not directly or indirectly, during the Term or thereafter, attack PLI’s or its designee’s ownership of the Property and/or the Trademarks or the validity thereof or attack the validity of the license granted herein, or apply for any registration or file any document or take any action which would affect PLI’s or its designee’s ownership of the Property or Trademarks or aid or able anyone else in doing so, or use or authorize the use of any trademark, trade name or words, symbols or combination thereof or other designation identical with or confusingly similar to the Trademarks or to any element of the Property, whether or not such element shall have been protected by patent, trademark or copyright, nor shall Licensee in any way disparage the Property, the Picture, the Trademarks and/or PLI or its designee. c.Ownership of all copyright, patent and trademark rights in the Licensed Articles and Packaging and Promotional Material shall be in the same of PLI or its designee, and Licensee hereby irrevocably and unconditionally transfers and assigns to PLI or its designee inperpetuity and throughout the universe any andall ofLicensee’s right, title and interest, if any (including, without limitation, any rights that may be deemed “moral rights”) in and to the Licensed Articles and the Packaging and Promotional Material. Licensee shall cause such copyright, trademark and other required notices, including any notices pertaining to movie ratings, parental advisories, or age appropriateness, to appear on or within each unit of the Licensed Articles and/or the Packaging and Promotional Material as may be designated and approved by PLI. Any and all additions to, and new renderings, modifications or embellishments of, the Artwork notwithstanding their invention, creation and use by Licensee or its agents, shall become upon creation and remain in perpetuity the property of PLI or its designee, and PLI may use, and license others to use, the same, subject only to the provisions of this Agreement. Licensee shall enter into written agreements with all of its employees and independent contractors (i) providing that all artwork and designs created by them in the course of Licensee’s performance under this Agreement shall become upon creation the property of PLI or its designee either as works for hire under U.S. copyright law or otherwise; and (ii) obligating them to assign all rights, including copyrights, in such artwork and designs to PLI or its designee. Licensee shall be submit for PLI’s approval copies of all such agreements prior to use thereof. Licensee shall not permit any of its employees or independent contractors to obtain or reserve, by written or oral agreement or otherwise, any rights as “authors” or “inventors” of any such artwork or design (as such terms are used in present or future U.S. copyright and/or patent statutes or judicial decisions). License shall furnish to PLI, at PLI’s request, full information concerning the invention and creation of such artwork and designs, together with the originals of assignments of all rights therein obtained from all such third parties to PLI. Page2 of 5 SCHEDULE “I” ADDITIONAL TERMS AND CONDITIONS d.Licensee shall fully cooperate with PLI or its designee in protecting the Property and/or the Trademarks, and shall promptly supply. PLI, with any information or materials reasonably required by PLI. If Licensee learns of any unauthorized use of the Property in the Territory. Licensee shall promptlyadvise PLI in writing of the nature and extent of same. PLI may, in its sole discretion, take or elect not to take. such action as it deems advisable against any infringing party without consultation with. or responsibility to, Licensee. Licensee shall fully cooperate with PLI in the prosecution of any action. Including by way of providing documents, giving testimony and the like. PLI shall incur no liability to Licensee by reason of PLI’s failure or refusal to prosecute, or permit Licensee to prosecute, any alleged infringement by third parties, nor by reason of any settlement to which PLI may agree. PLI shall retain any and all recoveries from any such actions or settlements. e.If the Territory covers countries outside of the United States. Licensee shall not use the Property. Trademarks or othertrademarks orservice marks included in the Property in any such country without first requesting and receiving a Notification of Availability from PLI; failing which, PLI’s indemnification obligation as provided under subparagraph 9.d., below, shall not apply to the use of the property, Trademark, trademark or service marks in such country for such goods or services. 9. WARRANTIES AND INDEMNIFICATION: a.Licensee represents and warrants that it is duly organized under applicable law and that it has the right and authority to enter into this Agreement and perform its obligations hereunder. Licensee further represents and warrants, on its own behalf and on behalf of any third-party manufacturer(s) it uses. wherever located, in connection with the development, manufacture, distribution, sale and use of the Licensed Articles and all activities pursuant to this Agreement: (a) that it and they shall comply with all applicable governmental laws, rules and regulations, including environmental laws and regulations: (b) that the Licensed Articles are not manufactured in any so-called “sweatshops” or under any other abusive conditions (i.e. all employees shall works on a voluntary basis and shall be provided with a safe and healthy workplace environment): and (c) that the Licensed Articles are manufactured in compliance with all applicable labor, health, safety andrelated laws (including Federal, State, and/or local laws), including, but not limited to, wage laws, hour laws, fair employment practices, and all mandated employee benefits. b.PLI represents and warrants that it is duly organized under applicable law and that it has the right and authority to enter into and perform this Agreement and to grant the license granted herein. PLI makesno representation or warranty as to the amount of receipts Licensee will derive or as to the quality or success of the Picture or Property or reception it will receive by the public, nor shall PLI be obligated to continue the exhibition, distribution or other exploitation of the Picture or Property or continue the use of any element of the Property. c.Licensee shall indemnify, hold harmless,and defend PLI, its parent, affiliated and subsidiary companies, and the respective officers, directors, agents, attorneys and employees of each (“Indemnitees”) from and against any and all liabilities, claims, causes of action, suits, losses, damages, fines, judgments, settlements and expenses (including reasonable attorneys fees and court costs) which may be suffered, made or incurred by any of such indemnitees arising out of or in connection with the Licensed Articles or the use and exploitation thereof, and/or any breach or alleged breach of any of the covenants, warranties, representations and agreements made by Licensee herein, including without limitation, claims relating to or based upon: (i) unauthorized use of, or infringement of any patent, trademark, design, copyright or other proprietary or privacy right of a third party by Licensee: (ii) artwork or other material relating to the Property created, modified and/or used by Licensee in connection with the Licensed Articles without PLI’s approvals; and/or (iii) defects in the Licensed Articles, despite PLI’s approval thereof, it being understood and agreed that any governmental order of recall or injunction against distribution and/or sale shall, as between PLI and Licensee, be deemed conclusive proof of such defect for the purpose of invoking the indemnifications set forth herein. PLI and Licensee shall give the other prompt written notice of the institution of any action or the making of any claim alleging a breach hereunder. d.PLI shall indemnify, hold harmless, and defend Licensee from and against any and all liabilities, claims, causes of action, suits, losses, damages, fines, judgments, settlements and expenses (including reasonable attorney’s fees and court costs) which may be suffered, made or incurred by Licensee arising solely out of any breach by PLI ofany of its representations, warranties and/or agreements set forth herein. Licensee shall give PLI promptwritten notice of the institution of any action or the making of any such claims. PLI shall control all aspects of the disposition of such claims an Licensee shall cooperate fully with PLI in connection therewith. 10.INSURANCE: Licensee shall obtain and maintain throughout the Term, at Licensee’s sole expense, standard Product Liability Insurance. Advertiser’s Liability Insurance, and Errors and Omission Insurance from areputable insurance company qualified to do business in the State of California, naming PLI, its parent companies, subsidiaries and affiliated companies, including their respective directors, officers, employees, agents and representatives, as additional insureds. Coverage under each policy shall be a minimum of One Million United States Dollars (US$1,000,000) for each instance and Three Million United States Dollars (US$3,000,000) in the aggregate with a deductible in each instance of not more than Fifty Thousand United States Dollars (US$50,000). Each such policy shall require that PLI receive at least thirty (30) days written notice of the cancellation, amendment, or endorsement thereof before the same is effective. Licensee shall furnish PLI upon signature of this Agreement by Licensee with certificates of insurance and certified policy endorsements evidencing that this insurance coverage (with the additional named insured identified) is in full force and effect. TERMINATION: a.PLI shall have the right to terminate this Agreement without prejudice to any other rights which it may have, whether pursuant to the provisions of this Agreement, in law, equity or otherwise, upon the occurrence of any one or more of the following events (herein called “defaults”): (i)If Licensee defaults in the performance of any of its obligations provided for in this Agreement; or (ii)If Licensee shall have failed to deliver to PLI or to maintain in full force and effect the insurance and evidence thereof referred to in Paragraph 10 hereof ; or (iii)If Licensee shall fail to make any payments due hereunder on the date due; or (iv)If Licensee shall fail to deliver any of the statements hereinabove referred to or to give access to the premises and/or license records pursuant to the provisions hereof to PLI and/or its authorized representatives for the purpose permitted hereunder; or (v)If Licensee shall fail to comply with any laws, regulations orindustry standards as provided in Paragraph 7.a., or if any governmental agency or other body, office or official vested with appropriate authority finds that the Licensed Articles are harmful or defective in any way, manner or form, or are being manufactured. sold or distributed in contravention of applicable laws, regulations or standards, or in a manner likely to cause harm; or (vi)If Licensee shall be unable to pay its debts when due, or shall make any assignment for the benefit of creditors, or shall file any petition under the bankruptey, or insolvency laws of any jurisdiction, county or place, or shall haveorsuffer a receiver or trustee to be appointed for its business or property, or be adjudicated a bankrupt or an insolvent; or (vii)In the event that Licensee does not commence in good faith to manufacture, distribute, and sell each Licensed Article throughout the Territory on or before the Marketing Date and thereafter fails to diligently and continuously manufacture, distribute, and sell each of the Licensed Articles throughout the Territory; or Page3 of 5 SCHEDULE “I” ADDITIONAL TERMS AND CONDITIONS (viii) If License shall manufacture, sell, or distribute, whichever first occurs, any of the Licensed Articles without prior written approval of PLI as provided in Paragraph 7 hereof : or (ix) If a manufacturer approved hereunder shall engage in conduct, which if engaged in by Licensee would entitle PLI to terminate this Agreement; or (x) If Licensee delivers or sells Licensed Articles outside the Territory or knowingly sells Licensed Articles to a third party for delivery outside the Territory: or (xi) If Licensee shall breach any other agreement in effect between Licensee on the one hand and PLI, or either of them, on the other. b. In the event any of these defaults occur, PLI shall give notice of termination in writing in Licensee. Licensee shall have ten (10) business days from the date of giving notice in which to correct any of these defaults (except subdivision (viii) above which is not curable), and failing such this Agreement shall thereupon immediately terminate, and any and all payments then or later due from Licensee hereunder (including the Guarantee) shall then be promptly due and payable and no portion of prior payments shall be repayable to the Licensee. c. Upon the expiration of the Term or earlier termination of this Agreement: (i) all rights, licenses and privileges granted to Licensee hereunder shall automatically revert to PLI: (ii) Licensee shall, in PLI’s discretion, either deliver to PLI materials which reproduce the Licensed Articles or give to PLI satisfactory proof of the destruction thereof: (iii) Licensee shall, within one (1) month after such expiration or termination, deliver to PLI a complete and accurate inventory of all units of the LicensedArticles on hand and/or in the process of manufacture, as of both the date of such expiration or termination and the date of such statement and PLI shall have the right, upon prior notice, to enter onto Licensee’s premises during normal business hours to conduct physical inventories to verify the accuracy of said statement; and (iv) provided this Agreement is not terminated due to material breach by Licensee, Licensee may sell off then existing inventories of the Licensed Articles on a non-exclusive basis for a period of ninety (90) days, subject to all the other terms and conditions hereof, andprovided the same have notbeen manufacturedsolely or principally for sale during such periodand only after first giving PLI the opportunity to purchase the same at Licensee’s cost of manufacture thereof, which purchase may be of some or all of such units, in PLI’s sole discretion. d. No waiver, whether express or implied, by either party hereto of any breach of this Agreement shall be deemed to be a waiver of any preceding or succeeding, breach of the same or any other provision hereof. The exercise of any right granted to either party hereunder shall not operate as a waiver. The normal expiration of the Term of this Agreement shall not relieve either party of its respective obligations accruing prior thereto, nor impair or prejudice the respective rights of either party against the other, which rights by their nature survive such expiration. MISCELLANEOUS: a.INJUNCTION: Licensee acknowledges that its failure to perform any of the material terms or conditions of this Agreement shall result in immediate and inreparable damage to PLI, PPC, their affiliates, and or licensors. Licensee also acknowledges that there may be no adequate remedy at law for such failures and that in the event thereof PLI shall be entitled to equitable relief in the nature of injunction and to all other available relief, at law and/or in equity. b.CONFIDENTIALITY: Other than as may be required by any applicable law , government order or regulation, or by order or degree of any court of competent jurisdiction Licensee shall not publicly divulge or announce, or in any manner disclose to any third party, any information or matters revealed to Licensee pursuant hereto, or any of the specific terms and conditions of this Agreement. If Licensee is required by legal process to disclose any such information. Licensee shall provide PLI with prompt notice thereof so that PLI may seek a protective order or other remedy in PLI’s or any other name, and in any event Licensee shall disclose only that portion of the information which Licensee is legally required to disclose. c. NO ASSIGNMENT: The rights and obligations of Licensee hereunder may not be assigned, delegated, or sublicensed without the prior written consent of PLI, each to be granted or withheld in its sole and absolute discretion. The transfer in the aggregate of fifty percent (50%) or more of the capital stock or voting power of Licensee shall be deemed an assignment for purposes of this Agreement. Licensee may not enter into any agreement with anythird party for the manufacturing or distribution of any of the Licensed Articles without PLI’s prior written consent. PLI may assign all or part its rights hereunder, and/or may delegate all or part of its obligations hereunder, to any third party. d.TRANSFER FEE: In the event that PLI consents to an assignment transfer, or sublicense of this Agreement and the rights and obligations of Licensee hereunder pursuant to the terms of Paragraph 12.e. of this Schedule “I” (including any transfer of the capital stock or voting power of Licensee which is deemed an assignment pursuant to the terms of Paragraph 12.e.), which consent PLI may grant or withhold in its sole and absolute discretion. Licensee shall pay to PLI a nonreturnable, non-recoupable fee (the “Transfer Fee”) in the amount of thirty-five percent (35%) of one hundred percent (100%) of any and all amount(s) of cash or cash equivalents received by or credited to Licensee in connection with the event(s) triggering such request for assignment, including the “Capital Transaction Proceeds” of any “Capital Transactions” (as such terms are defined below). As used herein, “Capital Transactions” shall mean and refer to any initial public or private offering, sale, acquisition, merger, recapitalization or other restructuring or financing of or for Licensee or its affiliates where a portion of the proceeds of any such event go to the shareholders, owners, directors, officers, management or members of Licensee or its affiliates. As used herein, “Capital Transaction Proceeds” shall mean and refer to the gross total proceeds and consideration (which if not in cash shall have assigned to it a fair market value) of any Capital Transactions, not only of actual, direct and verifiable third party underwriting costs incurred by Licensee. The Capital Transaction Proceeds shall exclude only those proceeds derived from any financing that are actually used by Licensee specifically to pay Licensee’s overhead expenses (e.g. employee salaries) in the ordinary course of Licensee’s business. Licensee shall deliver to PLI in writing any request to assign this Agreement not later than thirty (30) business days in advance of the event triggering such request (e.g. the projected conclusion of any Capital Transaction). Licensee shall further provide any and all information and documentation requested by PLI in connection with evaluating the requested assignment. In the event PLI consents to an assignment of this Agreement, the associated Transfer Fee shall be due to PLI no later than five (5) business days after the conclusion of the related transaction. e. FORCE MAJEURE: The parties shall be released from their respective obligations hereunder if government regulations or other causes arising out of a state of war or other national emergency, or other causes beyond the reasonable control of the parties, render performance of such obligations reasonably impracticable. If such event continues for a period sixty (60) days, either party may terminate this Agreement by giving written notice. Upon such termination, all royalties due on sales theretofore made shall become then immediately due and payable, and no Advance, Royalties, orGuarantee theretofore paid shall berepayable. If neither party elects to terminate this Agreement as immediately hereinabove provided, the Term of this Agreement shall be extended automatically for a period of time equal to the period of such “force majeure” event but not to exceed six (6) months from the date of the first occurrence. f.FURTHER INSTRUMENTS: Licensee shall furnish PLI with any further instruments , in such form and substance as PLI may reasonably require to evidence, establish, protect , record, enforce, defend, or secure to PLI or its designee any or all of their rights , titles, properties or interests or more fully to effectuate to carry out the purposes, provisions or intent of this agreement. Unless Licensee executes and delivers such documents reasonably requested by PLI or provides a reasonable objection to said request within ten (10) days from the date of request. Licensee irrevocably appoints PLI as its lawful attorney-in-fact to execute or deliver the instruments contemplated by this paragraph . Page4 of 5 SCHEDULE “I” ADDITIONAL TERMS AND CONDITIONS g.GOVERNING LAW:THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED PURSUANT TO THE LAWS OF THE STATE OF CALIFORNIA. USA. AND THE PARTIES HERETO SUBMIT AND CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA. INCLUDING FEDERAL COURTS LOCATED THEREIN. SHOULD FEDERAL JURISDICTION REQUIREMENTS EXIST. IN ANY ACTION BROUGHT TO ENFORCE (OR OTHERWISE RELATING TO) THIS CONTRACT. THE PREVAILING PARTY IN ANY ACTION BROUGHT TO ENFORCE THE TERMS OF THIS AGREEMENT SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND COSTS. h.NOTICES:notices hereunder shall be given in writing and sent by registered or certified mail, return receipt requested, or by nationally recognized express carrier. addressed to the address indicated in the Agreement. to the attention of such official as the recipient shall designate in writing. Each party shall notify the other in writing promptly after any change in address. Requirements relating to submission for approvals shall be governed by paragraph 7. above. i.ENTIRE AGREEMENT, ETC:This Agreement (including any exhibits and schedules which are attached hereto and made a part hereof by this reference) shall constitute the entire understanding ofthe parties with respect to the subject matter, superseding all prior and contemporaneous promises, agreements and understandings, whether written or oral. pertaining thereto and cannot be modified except by a written instrument signed by both parties. Paragraph headings contained in this Agreement are for convenience only and shall not be given any legal effect. Nothing herein contained shall constitute a partnership between or joint venture by the parties hereto. or constitute either party the agent of the other. This Agreement is not for the benefit of any third party and shall not be deemed to give any right or remedy to any such party. whether referred to herein or not. Nothing herein contained shall be construed to require the commission of any act contrary to law. and wherever there is any conflict between any provision of this Agreement and material stature, law or ordinance, the latter shall prevail, but in such event the provision of this Agreement affected shall be curtailed and limited only to the extent necessary to bring it within the legal requirements. This Agreement shall not become effective or be binding on PLI unless and until executed by an authorized officer of PLI in Los Angeles. California. Page5 of 5 EXHIBIT “A” LICENSEE’S ROYALTY STATEMENT (To be completed in the agreed upon currency per contract) ROYALTY SUMMARY Contract No Licensee Licensor Paramount Licensing Inc. Address 5555 Melrose Avenue Hart 400 Los Angeles, CA 90038-3197 Phone Number Attn: Mgr, Royalty Accounting Finance Contact Name Contract Term Property Name Reporting Period Currency Current Period Information Cumulative Information Total Net Sales Total Cumulative Royalties Royalty Rate Less: Advances Less: Unearned Adv/Guar Less: Previous Royalty Payments Add: Current Period Royalties Royalty Due Total Balance Due EXHIBIT “A” (continued) LICENSEE’S ROYALTY STATEMENT (To be completed in the agreed upon currency per contract) ROYALTY DETAIL (separate sheet to be submitted for each territory) CONTRACT NO REPORTING PERIOD LICENSEE NAME TERRITORY Units Sales PLI Project # (1) Product Description Channel Price Gross Returns Deductions Net Gross Returns Deductions Net Rate Royalty TOTALS (1) PLI Project #’s are listed on each product approval from. EXHIBIT “B” Your agreement with Paramount Licensing Inc. requires submission of all articles for review and written approval prior to production. Please send all materials to: Product Development Manager Paramount Licensing Inc. Chevalier 200 5555 Melrose Avenue Los Angeles, CA 90038 Approval will be required at each of the following stages of preparation. This procedure ensures that problems are caught early on, when they can still be changed, without great expense of time or money: 1. Packaging, Collateral Materials, Catalogs and Brochures, Print Advertising (consumer and trade) andPrinted Product: a. Rough sketches or layout concepts and rough copy. b. Finished comps – final copy and art together (mechanical) including legal notices. c. Final art (color). Note: In some instances such as posters, approval of color proof may be required to ensure quality of final product. 2. Three-Dimensional Products: a. Concept (renderings). b. Prototypes (sculpture). c. Production samples or finished production samples. 3. Audio or Video Advertising, SalesAids, Etc.: a. Radio Script or television script and storyboard. b. Audio or video tapes prior to use or airing (rough cut and final cut); copyright notice must be visible on tape. REVISIONS: In addition, all materials must be re-submitted for approval each time a revision is made incorporating changes requested. Revisions of copy or manuscripts must be redlined or highlighted. Samples of finished products must be submitted pursuant to the Agreement. Please Remember that all submissions not approved in writing are deemed disapproved. EXHIBIT “B” (continued) Advertising and Promotional Approval Guidelines: 1. All advertising and promotional mechanicals or materials must be approved in writing. This encompasses print ads, commercial (radio or television), point-of-purchase materials, brochures, and package designs. Please submit these materials to: Product Development Manager Paramount Licensing Inc. Chevalier 200 5555 Melrose Ave. Los Angeles, CA 90038 2. Do not proceed with any promotional activities prior to approval. The submission ofpromotion concepts for approval will prevent possible infringement of rights granted to other companies and spare you potential legal liability for such infringement. EXHIBIT “C” THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT
